Citation Nr: 0517725	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  96-32 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of traumatic injury, right hip 
and right knee, involving degenerative joint disease, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected low back disability, currently evaluated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from January 1975 to October 
1988.

The case comes before the Board of Veterans' Appeals (Board) 
from an April 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  This case was last before the Board in January 
2001, at which time it was remanded to the RO for additional 
development.  

The Board also notes that in the April 2005 post-remand 
brief, the veteran (through his representative) appeared to 
request consideration of a claim for total rating based on 
individual unemployability due to service-connected 
disabilities.  However, has not been developed for appellate 
review and, accordingly, is referred to the RO for 
appropriate action.

At present, this appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issues on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002), Charles 
v. Principi, 16 Vet. App. 370 (2002) and Duenas v. Principi, 
18 Vet. App. 512 (2004).  The Board notes that in a July 2004 
VA medical center treatment note, the veteran indicated that 
he was receiving Social Security Administration (SSA) 
disability benefits.  As well, the veteran's representative 
in the April 2005 post remand brief, requested that the VA 
obtain the veteran's SSA records.  The claims folder does not 
contain documentation that the RO attempted to obtain copies 
of the decision and supporting medical records from the SSA.  
Consequently, upon remand the RO should contact the SSA and 
attempt to obtain the medical records relied upon by the SSA 
in making the determination to grant the veteran disability 
benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992) (VA has statutory duty to acquire both SSA decision 
and supporting medical records pertinent to claim). 

The Board also notes that in a statement from the veteran 
received by the RO in November 2004, the veteran indicated 
that he was not sent notice for a new orthopedic examination 
after canceling a scheduled appointment and requesting a new 
one.  As well, the veteran specifically requested a new 
orthopedic examination in this same statement.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, in order to afford the veteran due process of 
law, the veteran should be scheduled to undergo a VA 
examination in order to obtain a medical opinion regarding 
the current severity of his disabilities.  See Duenas, supra.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his 
disabilities since July 1986, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Additionally, the RO should 
request that the veteran provide 
information as to the dates of any 
treatment for his back disorder at any VA 
Medical Center since June 2004.  Copies 
of the medical records (not already in 
the claims folder) from all sources 
should be requested.  All records 
obtained should be added to the claims 
folder.  If requests for any private 
treatment records are not successful, the 
RO should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2004).  The RO should also request or 
tell the veteran to provide any evidence 
in his possession that pertains to his 
claim.  Furthermore, the veteran should 
be specifically informed as to what 
portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   

2.  The RO should request the SSA to 
furnish a copy of the administrative 
decision granting the appellant 
disability benefits, if any, as well as 
copies of the medical examination reports 
and treatment records reviewed by that 
agency in granting the appellant such 
benefits.  Efforts to obtain these 
records must be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.  

3.  After the development described above 
has been completed, the veteran should be 
afforded a VA orthopedic examination, 
performed by an appropriate specialist, 
to evaluate the nature and severity of 
the veteran's back, right hip and right 
knee disabilities.  The RO must make the 
claims file available to the examiner.  
The claims folder must be thoroughly 
reviewed by the examiner in connection 
with the examination.  The examiner 
should indicate in the examination report 
that the claims file was reviewed.  The 
examiner should perform any tests or 
studies deemed necessary for an accurate 
assessment including X-ray studies.  The 
examiner should review all of the 
veteran's medical records and history, 
and the service and post-service medical 
records.  The examiner must proffer an 
opinion as to the specific extent and 
severity of the appellant's disabilities.  
It is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

4.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
each scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completion of the above, the RO 
should readjudicate the appellant's claim 
for entitlement to increased evaluations 
for a back, right hip and right knee 
disabilities.  If the determinations 
remain unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




